DETAILED ACTION
Status of Claims
	Claims 2-8, 10, 12-19 and 23-25 are pending.
	Claims 1, 9, 11 and 20-22 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 April 2021 has been entered.
 
Election/Restrictions
Claim 25 is directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-19, directed to the process of using an allowable apparatus, previously withdrawn from consideration as a result of a restriction requirement, Claims 16-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6 July 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sara L. Haas on 3 June 2021.

The application has been amended as follows: 

Please re-write claim 24 as follows:
Claim 24. An electroforming reservoir, comprising: 
a body having a first portion and a second portion operably coupled to form an electroforming chamber with a fluid passage formed peripherally around the electroforming chamber, the body defining a housing including the first portion and the second portion, each of the first portion and the second portion having an exterior wall and an interior wall spaced apart from the exterior wall to define a portion of the fluid passage, when the first portion and the second portion are operably coupled a housing exterior wall and a housing interior wall are defined housing interior wall further defining [[an]] the electroforming chamber radially interior of the housing interior wall, the housing interior wall at least partially separating the electroforming chamber from the fluid passage; 
a set of apertures in the housing interior wall fluidly coupling the fluid passage and the electroforming chamber; and
 anodes operably coupled to the housing interior wall within the electroforming chamber.

Please re-write claim 25 as follows:
Claim 25. A system for electroforming a component, comprising: 
a dissolution reservoir containing an electrolytic fluid and a first anode; 
a power source electrically coupled to the first anode; and 
an electroforming reservoir, comprising: Appl. No.16/176,232Examiner: Stefanie S. Whittenberg Filed:October 31, 2018Group Art Unit: 1795 Page 5 of 17 
a body having a first portion and a second portion operably coupled to form an electroforming chamber with a fluid passage formed peripherally around the electroforming chamber, the body defining a housing including the first portion and the second portion, each of the first portion and the second portion having an exterior wall and an interior wall spaced apart from the exterior wall to define a portion of the fluid passage, when the first portion and the second portion are operably coupled a housing exterior wall and a housing interior wall are defined housing interior wall further defining [[an]] the electroforming chamber radially interior of the housing interior wall, the housing interior wall at least partially separating the electroforming chamber from the fluid passage; 
a set of apertures in the housing interior wall fluidly coupling the fluid passage and the electroforming chamber; and 
at least one second anode coupled to the housing interior wall within the electroforming chamber, with the at least one second anode formed to have the same geometric profile as the housing interior wall.

Please cancel claim 9. 

Please amend claim 16.
Claim 16, lines 4-6. flowing the electrolytic fluid from the fluid passage through the set of apertures in the housing interior wall to the electroforming chamber having a workpiece and the at least one second anode along the housing interior wall; and – 

Please rewrite claim 23.  
Claim 23. The electroforming reservoir of claim 24, wherein the anodes coupled to the housing interior wall are formed to have the same geometric profile as the housing interior wall.

Allowable Subject Matter
Claims 2-8, 10, 12-19 and 23-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination does not disclose or render obvious the combination of claim limitations of claims 24 or claim 25.  In particular the prior art does not disclose at least an electroforming reservoir comprising a body having a first portion and a second portion…each of the first portion and the second portion having an exterior wall and an interior wall spaced apart from the exterior wall to define a portion of the fluid passage in combination with the remaining claim language of claims 24 or 25.  
The closest prior art includes Metzger (US 2010/0170801) as described in the Final Office action dated 12 January 2021.  Briefly, Metzger discloses an electroplating apparatus comprising a plating tank with interior and exterior walls.  Metzger fails to disclose each of a first portion and a second portion having an exterior wall and an interior wall spaced apart from the exterior wall to define a portion of the fluid passage.  Wilson et al. (US 7,931,786) disclose a multiple electrode reactor comprising a housing and a vessel with an interior wall spaced from the housing.  Wilson et al. fail to disclose each of a first portion and a second portion having an exterior wall and an interior wall spaced apart from the exterior wall to define a portion of the fluid passage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.